Citation Nr: 1449332	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-26 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  

In his October 2011 VA Form 9, the Veteran requested a hearing before a member of the Board.  In May 2013 correspondence, the Veteran withdrew such request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2011 VA Form 9 regarding his appeal for TDIU, the Veteran stated that he was experiencing anxiety attacks two to three times per week, and that he believed he was 100 percent disabled.  The Board finds this correspondence to be a claim for an increased rating for his service-connected PTSD.  He was last afforded a VA examination in February 2011.  Accordingly, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of the Veteran's PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

In regards to the Veteran's claim for TDIU, the Board notes that the Veteran's educational background consists of a GED/12th grade education equivalent.  In addition, the evidence shows that his employment history includes working as a material handler, security guard, welder helper, and primarily as an oil field laborer.  See, e.g., August 1973 VA Form 4-5655 (Financial Status Report); February 2010 VA PTSD examination report.  This claim is inextricably intertwined with the increased rating claim for PTSD on appeal, and appellate consideration of TDIU is deferred pending resolution of the increased rating claim remanded for additional development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Finally, any outstanding pertinent VA treatment records since October 2011 should be made accessible, electronically or physically, and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish an increased rating for PTSD.  
2. Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities (i.e., PTSD and tinnitus) on his ability to work.  Provide him a reasonable period of time to submit this evidence.  
3. Associate with the claims file, physically or electronically, updated VA treatment records since October 2011.  
4. After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file should be made available to and reviewed by the examiner.  All indicated studies and tests should be completed, and clinical findings should be reported in detail.  The examiner should provide a detailed rationale for any opinion expressed.  
5. Then readjudicate the matters on appeal, to include whether an increased rating is warranted for PTSD.  If the schedular criteria set forth in 38 C.F.R. § 4.16(a) are not met, refer the Veteran's claim to the Director of the Compensation and Pension Service for extraschedular consideration.  If the benefits sought on appeal are not granted in full, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



